                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         IN RE APPLICATION OF MING YANG,                    Case No.19-mc-80191-VKD
                                   8     PETITIONER, FOR AN ORDER
                                   9     PURSUANT TO 28 U.S.C. § 1782 TO
                                         TAKE DISCOVERY FOR USE IN                          ORDER DENYING MOTION TO
                                  10     FOREIGN PROCEEDINGS, PURSUANT                      RELATE CASES
                                         TO THE FEDERAL RULES OF CIVIL
                                  11                                                        Re: Dkt. No. 8
                                         PROCEDURE, OF RESPONDENT LEO
                                         GU, AS TRUSTEE OF THE GU FAMILY
                                  12
Northern District of California




                                         TRUST
 United States District Court




                                  13

                                  14          In this proceeding, applicant Ming Yang seeks an order pursuant to 28 U.S.C. § 1782

                                  15   authorizing service of a subpoena for discovery from Leo Gu as Trustee of the Gu Family Trust

                                  16   (“Gu Trust”) for use in a proceeding before the Eastern Caribbean Supreme Court of the British

                                  17   Virgin Islands (“BVI Court”). Dkt. No. 1. On August 16, 2019, Mr. Yang filed a notice of related

                                  18   case in which he asks the Court to relate this case to a later filed proceeding captioned In re

                                  19   Application of Ming Yang, Petitioner, for an Order Pursuant to 28 U.S.C. § 1782 to Take

                                  20   Discovery for Use in Foreign Proceedings, Pursuant to the Federal Rules of Civil Procedure, of

                                  21   Respondent Qiming Venture Partners, Case No. 5:19-mc-80192-NC (N.D. Cal.) (“the Qiming

                                  22   Action”). Dkt. No. 8. The Court construes that notice as an administrative motion to relate the

                                  23   cases pursuant to Civil Local Rule 3-12(b). The Court denies the motion.

                                  24          Mr. Yang filed his motion to relate cases only after receiving a favorable ruling in the

                                  25   Qiming Action. Compare Dkt. No. 8 (filed on August 16, 2019) with In re Application of Ming

                                  26   Yang, Petitioner, for an Order Pursuant to 28 U.S.C. § 1782 to Take Discovery for Use in Foreign

                                  27   Proceedings, Pursuant to the Federal Rules of Civil Procedure, of Respondent Qiming Venture

                                  28   Partners (“In re Appl. of Ming Yang”), No. 5:19-mc-80192-NC, Dkt. No. 2 (N.D. Cal. Aug. 15,
                                   1   2019) (filed on August 15, 2019). Mr. Yang contends that both actions “concern substantially the

                                   2   same parties, property, transaction, or events” because they both seek discovery for use in the

                                   3   same foreign litigation before the BVI Court. Dkt. No. 8 at 1.

                                   4          As Mr. Yang has already obtained the relief he seeks in this proceeding and in the Qiming

                                   5   Action with respect to his respective applications, relation of the cases at this point will not avoid

                                   6   any burden or duplication with respect to those applications. Civ. L.R. 3-12(a)(2); Dkt. No. 11; In

                                   7   re Appl. of Ming Yang, No. 5:19-mc-80192-NC, Dkt. No. 2 (N.D. Cal. Aug. 15, 2019). It is

                                   8   possible that the subpoena recipients—the Gu Trust and Qiming Ventures1—may challenge their

                                   9   respective subpoenas following service, resulting in additional motion practice before the Court.

                                  10   However, the resolution of any such disputes likely will depend on facts and circumstances

                                  11   specific to the Gu Trust or Qiming Ventures, respectively, and is unlikely to require duplication of

                                  12   effort by the Court.
Northern District of California
 United States District Court




                                  13          Accordingly, for the reasons described above, Mr. Yang’s motion to relate cases is denied.

                                  14          IT IS SO ORDERED.

                                  15   Dated: August 19, 2019

                                  16

                                  17
                                                                                                     VIRGINIA K. DEMARCHI
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       1
                                  28     The Court understands that the Gu Trust and Qiming Ventures are unrelated non-parties in the
                                       lawsuit Mr. Yang has filed in the BVI Court.
                                                                                       2
